           Case 1:20-cv-01227-ELH Document 12-2 Filed 08/31/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

JANE DOE                                                *

          Plaintiff,                                    *

v.                                                      *        Case No.: 1-20-CV-01227-ELH

LOYOLA UNIVERSITY MARYLAND,                             *

          Defendant.                                    *

************************************************************************
                NOTICE OF FILING OF EXHIBITS UNDER SEAL

          Defendant Loyola University Maryland, through undersigned counsel, respectfully

submits this Notice of Filing of Exhibits Under Seal. Exhibit Nos. 1 - 13 to Defendant’s

Memorandum in Support of Motion to Dismiss (the “Motion to Dismiss”) will be electronically

filed under seal within 24 hours of the filing of this Notice.

          I certify that a hardcopy of the above-referenced Exhibits filed under seal will be

delivered by hand to the Court and to Plaintiff’s counsel.

                                                        Respectfully submitted,


                                                           /s/ Collin J. Wojciechowski
                                                         Brian T. Tucker (Bar # 27485)
                                                         Collin J. Wojciechowski (Bar # 21112)
                                                         218 North Charles Street, Suite 400
                                                         Baltimore, MD 21201
                                                         t: (410) 727-7702
                                                         f: (410) 468-2786
                                                         btucker@gejlaw.com
                                                         cwojciechowski@gejlaw.com
                                                         Attorneys for Defendant
Dated: August 31, 2020




#713147
